DETAILED ACTION
The office action is responsive to a preliminary amendment filed on 1/17/20 and is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 
(a)-(d). The certified copy has been filed in parent Application No. 2017-145183, filed on 7/27/17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 10, the claim language states that it’s allowing an information processing device that includes a storage device, to compare each condition of the party at least based on the respective contents of the molded object the 3D printer and cost.  The claim language does not cause any functionality to occur in the information processing device.  From the claim language, it’s unclear what the metes and bounds of the claim are, since the claim appears to cover anything and everything that does not prohibit actions from occurring.  The examiner recommends amending the claims to have the information processing device include a processor and a memory storing instructions that when executed by the information processing device and/or processor, compare each condition of the party at least based on the respective contents of the molded object, the 3D printer and cost.  The examiner is interpreting the claim as the information processing device executing instructions to compare each condition of the party at least based on the respective contents of the molded object, the 3D printer and cost.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claim 10
Regarding step 1, claim 10 is directed towards a method which is an eligible statutory category of invention under 101.
Claim 10
Regarding step 2A, prong 1, claim 10 recites “allowing an information processing device including a storage device which stores predetermined conditions specified for an output of a molded object by each of an agency of the output of the molded object, a provider of 3D printer data, and an end user wanting the molded object that are parties of an output business of the molded object by a 3D printer to compare each condition of the party at least based on the respective contents of the molded object, the 3D printer, and cost which are specified under a condition of the end user, use the 3D printer data necessary for the output of the molded object, specify the agency satisfying the condition of the end user, and output information on the agency to a predetermined device”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, claim 10 recites the additional element of an information processing device.  The information processing device would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the information processing device amount no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Matsuo et al. (JP 2015-030578) (from IDS dated 1/17/20).

	Examiner’s note: Regarding the limitation of claim 10 that states “A matching support method”, the examiner notes determining whether the information requested by the user is capable of being printed and delivered demonstrates that there is a matching method, since the shape of the object requested by the user is determined whether the printer can print the object and when the object can be delivered, see paragraph [0013], paragraph [0020] and paragraph [0024] of the Matsuo et al. reference.
	Regarding the limitation of claim 10 that states “allowing an information processing device including a storage device which stores predetermined conditions specified for an output of a molded object by each of an agency of the output of the molded object, a provider of 3D printer data, and an end user wanting the molded object that are parties of an output business of the molded object by a 3D printer to compare each condition of the party at least based on the respective contents of the molded object, the 3D printer, and cost which are specified under a condition of the end user, use the 3D printer data necessary for the output of the molded object, specify the agency satisfying the condition of the end user, and output information on the agency to a predetermined device.”, the examiner considers the distribution base determining unit to be an agency, since an agency uses the 3D printer data from a data provider terminal to output molded objects according to an order form a user and the distribution base determining unit determines a distribution base serving as a base for outputting and delivering a shaped object that has been requested by a user.  Also, by printing out and delivering the molded object requested by the user, demonstrates that a comparison is being conducted, since the conditions requested by the user were met in each component of the information processing apparatus, see paragraph [0013] and paragraph [0022] of the Matsuo et al. reference.

With respect to claim 10, Matsuo et al. discloses “A matching support method” as 
[Matsuo et al. (paragraph [0013], paragraph [0020], paragraph [0024])] Examiner’s interpretation: Determining whether the information requested by the user is capable of being printed and delivered demonstrates that there is a matching method, since the shape of the object requested by the user is determined whether the printer can print the object and when the object can be delivered; 
“allowing an information processing device including a storage device which stores predetermined conditions specified for an output of a molded object by each of an agency of the output of the molded object, a provider of 3D printer data, and an end user wanting the molded object that are parties of an output business of the molded object by a 3D printer to compare each condition of the party at least based on the respective contents of the molded object, the 3D printer, and cost which are specified under a condition of the end user, use the 3D printer data necessary for the output of the molded object, specify the agency satisfying the condition of the end user, and output information on the agency to a predetermined device.” as [Matsuo et al. (paragraph [0013], paragraph [0022])] Examiner’s interpretation: The examiner considers the distribution base determining unit to be an agency, since an agency uses the 3D printer data from a data provider terminal to output molded objects according to an order form a user and the distribution base determining unit determines a distribution base serving as a base for outputting and delivering a shaped object that has been requested by a user.  Also, by printing out and delivering the molded object requested by the user, demonstrates that a comparison is being conducted, since the conditions requested by the user were met in each component of the information processing apparatus;

Examiner’s note: Regarding the limitation of claim 1 that states “A matching support device”, the examiner considers the information processing apparatus as being the matching support device, since the information processing apparatus includes the different components, such as a request processing unit 10, an operation status reception unit 20, a distribution base determination unit 30, and a delivery instruction transmission unit 40, to complete a request from a user regarding the printing and delivery of a molded object.  Also, determining whether the information requested by the user is capable of being printed and delivered demonstrates that there is a matching method, since the shape of the object requested by the user is determined whether the printer can print the object and when the object can be delivered, see paragraph [0013], paragraph [0020], paragraph [0024] and Fig. 2 of the Matsuo et al. reference.
Regarding the limitation of claim 1 that states “a storage device which stores predetermined conditions specified for an output of a molded object by each of an agency of the output of the molded object, a provider of 3D printer data, and an end user wanting the molded object that are parties of an output business of the molded object by a 3D printer”, the examiner notes that the phrase “predetermined conditions” is not defined within the claims.  The examiner considers the user selecting information regarding the shape of the object to be printed and delivered, to be the predetermined conditions, since the predetermined conditions are for the output of the molded object, see paragraph [0021] – [0023] of the Matsuo et al. reference.

With respect to claim 1, Matsuo et al. discloses “A matching support device” as 
[Matsuo et al. (paragraph [0013], paragraph [0020], paragraph [0024], Fig. 2)] Examiner’s interpretation: The examiner considers the information processing apparatus as being the matching support device, since the information processing apparatus includes the different components, such as a request processing unit 10, an operation status reception unit 20, a distribution base determination unit 30, and a delivery instruction transmission unit 40, to complete a request from a user regarding the printing and delivery of a molded object.  Also, determining whether the information requested by the user is capable of being printed and delivered demonstrates that there is a matching method, since the shape of the object requested by the user is determined whether the printer can print the object and when the object can be delivered; 
“a storage device which stores predetermined conditions specified for an output of a molded object by each of an agency of the output of the molded object, a provider of 3D printer data, and an end user wanting the molded object that are parties of an output business of the molded object by a 3D printer” as [Matsuo et al. (paragraph [0021] – [0023])] Examiner’s interpretation: The examiner notes that the phrase “predetermined conditions” is not defined within the claims.  The examiner considers the user selecting information regarding the shape of the object to be printed and delivered, to be the predetermined conditions, since the predetermined conditions are for the output of the molded object;
“and a computing device which compares each condition of the party at least based on the respective contents of the molded object, the 3D printer, and cost which are specified under a condition of the end user, uses the 3D printer data necessary for the output of the molded object, specifies the agency satisfying the condition of the end user, and outputs information on the agency to a predetermined device.” as [Matsuo et al. (paragraph [0013], paragraph [0022])] Examiner’s interpretation: The examiner considers the distribution base determining unit to be an agency, since an agency uses the 3D printer data from a data provider terminal to output molded objects according to an order form a user and the distribution base determining unit determines a distribution base serving as a base for outputting and delivering a shaped object that has been requested by a user.  Also, by printing out and delivering the molded object requested by the user, demonstrates that a comparison is being conducted, since the conditions requested by the user were met in each component of the information processing apparatus;

Examiner’s note: Regarding the limitation of claim 2 that states “wherein when the agency is specified, the computing device executes a data determination process of specifying a presence of 3D printer data necessary for output of a molded object defined under a condition of the end user in the 3D printer data accepted from the provider and stored in the storage device”, the examiner considers the a request processing unit to be the data determination process of specifying a presence of 3D printer data necessary for output of a molded object defined under a condition of the end user, since the request processing unit receives a delivery request of a shaped object from a user and inputs 3D model data, which is a design data necessary for outputting a shaped object by a 3D printer.  The information regarding the shaped object includes three-dimensional position information indicating a shape of the shaped object, and information regarding a shaped object option, which specifies designation of polishing or coloring, see paragraph [0021] of the Matsuo et al. reference.

Examiner’s note: Regarding limitation of claim 2 that states “and finally specifies the agency by the cost determination process.”, the examiner notes that there’s a fee for the output of the molded object as well as a fee for the delivery of the object, which demonstrates that there are different areas that have a different fee within the process of outputting and delivering the molded object, see paragraph [0014], paragraph [0016] and paragraph [0023] of the Matsuo et al. reference.

With respect to claim 2, Matsuo et al. discloses “wherein when the agency is specified, the computing device executes a data determination process of specifying a presence of 3D printer data necessary for output of a molded object defined under a condition of the end user in the 3D printer data accepted from the provider and stored in the storage device” as [Matsuo et al. (paragraph [0021])] Examiner’s interpretation: The examiner considers the a request processing unit to be the data determination process of specifying a presence of 3D printer data necessary for output of a molded object defined under a condition of the end user, since the request processing unit receives a delivery request of a shaped object from a user and inputs 3D model data, which is a design data necessary for outputting a shaped object by a 3D printer.  The information regarding the shaped object includes three-dimensional position information indicating a shape of the shaped object, and information regarding a shaped object option, which specifies designation of polishing or coloring;
“a material determination process of specifying the presence of the material of the molded object defined under the condition of the end user and an outputtable material defined under a condition of the agency in an outputtable material specified by the 3D printer data specified by the data determination process” as [Matsuo et al. (paragraph [0028], paragraph [0035])];
“a printer determination process of specifying the presence of the 3D printer defined under the condition of the end user and an outputtable printer specified under the condition of the agency in the outputtable printer specified by the 3D printer data specified by the data determination process” as [Matsuo et al. (paragraph [0028], paragraph [0035])];
“and a cost determination process of calculating a fee for molding by the 3D printer specified in the printer determination process using the 3D printer data specified in the data determination process” as [Matsuo et al. (paragraph [0014], paragraph [0016], paragraph [0023])];
“and specifying the presence of an agency whose fee falls below an allowable cost specified under the condition of the end user for the molded object specified under the condition of the end user based on the specification of the molding fee among the conditions of the agency and the specification of the data usage fee among the conditions of the provider respectively” as [Matsuo et al. (paragraph [0014], paragraph [0016], paragraph [0023])];
“and finally specifies the agency by the cost determination process.” as [Matsuo et al. (paragraph [0014], paragraph [0016], paragraph [0023])] Examiner’s interpretation: There’s a fee for the output of the molded object as well as a fee for the delivery of the object, which demonstrates that there are different areas that have a different fee within the process of outputting and delivering the molded object;
Examiner’s note: Regarding the limitation of claim 3 that states “wherein when the agency is specified, the computing device calculates a delivery date on which the molded object is output and provided to the end user by the outputtable printer specified in the printer determination process using the outputtable material specified in the material determination process based on the desired number of times of output of the molded objects defined under the condition of the end user and a working time defined under the condition of the agency”, the examiner considers the delivery possible time to be the delivery date, since the delivery possible time is the date in which the user will receive the molded object they requested, see paragraph [0007], paragraph [0013] of the Matsuo et al. reference.

With respect to claim 3, Matsuo et al. discloses “wherein when the agency is specified, the computing device calculates a delivery date on which the molded object is output and provided to the end user by the outputtable printer specified in the printer determination process using the outputtable material specified in the material determination process based on the desired number of times of output of the molded objects defined under the condition of the end user and a working time defined under the condition of the agency” as [Matsuo et al. (paragraph [0007], paragraph [0013])] Examiner’s interpretation: The examiner considers the delivery possible time to be the delivery date, since the delivery possible time is the date in which the user will receive the molded object they requested;
“further executes a delivery date determination process of specifying the presence of agencies in which the delivery date is earlier than a receipt time of the molded object defined under the condition of the end user” as [Matsuo et al. (paragraph [0037])];
“and finally specifies an agency whose fee falls below the allowable cost specified under the condition of the end user among the agencies in which the delivery date is earlier than the receipt time of the molded object.” as [Matsuo et al. (paragraph [0037])];

With respect to claim 4, Matsuo et al. discloses “wherein the computing device further executes a process of outputting a notification of a matching failure to the terminal of the end user when the presence corresponding to any of the data determination process, the material determination process, the printer determination process, the cost determination process, and the delivery date determination process is not specified” as [Matsuo et al. (paragraph [0024])];

Examiner’s note: Regarding claim 5, the request processing unit determines specified contents that are requested from the user and can display a preview of the complete image of a shaped article to be delivered, see paragraph [0021] of the Matsuo et al. reference. 

With respect to claim 5, Matsuo et al. discloses “wherein the computing device further executes a process of determining the specified contents as the order information by the end user and storing the specified contents in the storage device when the 3D printer data, the material, the 3D printer, the fee, the delivery date, and the agency necessary for the output of the molded object desired by the end user are specified through the data determination process, the material determination process, the printer determination process, the cost determination process, and the delivery date determination process.” as [Matsuo et al. (paragraph [0021])] Examiner’s interpretation: The request processing unit determines specified contents that are requested from the user and can display a preview of the complete image of a shaped article to be delivered;

With respect to claim 8, Matsuo et al. discloses “A matching support system, comprising a matching support device” as [Matsuo et al. (paragraph [0013], paragraph [0020], paragraph [0024], Fig. 2)];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et
al. (JP 2015-030578) (from IDS dated 1/17/20) in view of Mahdavi et al. (U.S. PGPub 2014/0156063).

	With respect to claim 6, Matsuo et al. discloses “wherein the computing device accepts the 3D printer data from the provider via the predetermined device” as [Matsuo et al. (paragraph [0021])];
While Matsuo et al. teaches a computing device accepting 3D printer data by a provider, Matsuo et al. does not explicitly disclose “executes the encryption process on the 3D printer data, and further executes a process of storing the encrypted 3D printer data in the storage device.”
Mahdavi et al. discloses “executes the encryption process on the 3D printer data, and further executes a process of storing the encrypted 3D printer data in the storage device.” as [Mahdavi et al. (paragraph [0057], Figs. 2 and 3)];
Matsuo et al. and Mahdavi et al. are analogous art because they are from the same field
endeavor of analyzing the printing of a 3D object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Matsuo et al. of having a computing device that accepts 3D printer data by a provider by incorporating executes the encryption process on the 3D printer data, and further executes a process of storing the encrypted 3D printer data in the storage device as taught by Mahdavi et al. for the purpose of controlling the printing of an article from a 3D design file.
The motivation for doing so would have been because Mahdavi et al. teaches that by controlling the printing of an article from a 3D design file, the ability to have a commercially viable system that is accessible to a layman user for the manufacturing of products in accordance with user generated designs, can be accomplished (Mahdavi et al. (paragraph [0007] – [0009]).

With respect to claim 7, the combination of Matsuo et al. and Mahdavi et al. discloses the device of claim 6 above and Mahdavi et al. further discloses “wherein the computing device further executes a process of linking the encrypted 3D printer data and a secret key for decrypting the encrypted 3D printer data to order information as the order information is determined and transmitting the order information to the agency terminal” as [Mahdavi et al. (paragraph (paragraph [0009], paragraph [0063], paragraph [0066])];

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et
al. (JP 2015-030578) (from IDS dated 1/17/20) in view of Mahdavi et al. (U.S. PGPub 2014/0156063) in further view of Sawano (JP2003-044232) (from IDS dated 1/17/20).

	Examiner’s note: Regarding the limitation of claim 9 that states “a 3D printer which includes a storage device storing the module distributed from the module providing device and a computing device calling and executing the module, decrypting the encrypted 3D printer data using the secret key to make the moldable state”, the examiner notes that the 3D printer is storing a module that is distributed from the module providing device, since the 3D printer stores the decrypted data for a temporary period of time, see paragraph [0087] and paragraph [0090] of the Mahdavi et al. reference.


With respect to claim 9, Matsuo et al. discloses the system of claim 8 above.
While Matsuo et al. teaches predetermined conditions specified for an output of a molded
object, Matsuo et al. does not explicitly disclose “a module providing device which includes a storage device storing a module for decrypting encrypted 3D printer data using a secret key to make a moldable state; and a computing device distributing the module to a 3D printer used in the agency; a 3D printer which includes a storage device storing the module distributed from the module providing device and a computing device calling and executing the module, decrypting the encrypted 3D printer data using the secret key to make the moldable state; the encrypted 3D printer data used to output the molded object at the agency; and the secret key for decrypting the encrypted 3D printer data are acquired from the matching support device through the terminal of the agency”
Mahdavi et al. discloses “a module providing device which includes a storage device storing a module for decrypting encrypted 3D printer data using a secret key to make a moldable state” as [Mahdavi et al. (paragraph [0087])];
“and a computing device distributing the module to a 3D printer used in the agency” as [Mahdavi et al. (paragraph [0087], paragraph [0090])];
	“a 3D printer which includes a storage device storing the module distributed from the module providing device and a computing device calling and executing the module, decrypting the encrypted 3D printer data using the secret key to make the moldable state” as [Mahdavi et al. (paragraph [0087], paragraph [0090])] Examiner’s interpretation: The examiner notes that the 3D printer is storing a module that is distributed from the module providing device, since the 3D printer stores the decrypted data for a temporary period of time;  
“the encrypted 3D printer data used to output the molded object at the agency” as [Mahdavi et al. (paragraph [0081], paragraph [0086])];
“and the secret key for decrypting the encrypted 3D printer data are acquired from the matching support device through the terminal of the agency.” as [Mahdavi et al. (paragraph [0081])];
Matsuo et al. and Mahdavi et al. are analogous art because they are from the same field
endeavor of analyzing the printing of a 3D object.
Before the effective filing date of the invention, it would have been obvious to a person
of ordinary skill in the art to modify the teachings of Matsuo et al. of having predetermined conditions specified for an output of a molded object by incorporating a module providing device which includes a storage device storing a module for decrypting encrypted 3D printer data using a secret key to make a moldable state; and a computing device distributing the module to a 3D printer used in the agency; a 3D printer which includes a storage device storing the module distributed from the module providing device and a computing device calling and executing the module, decrypting the encrypted 3D printer data using the secret key to make the moldable state; the encrypted 3D printer data used to output the molded object at the agency; and the secret key for decrypting the encrypted 3D printer data are acquired from the matching support device through the terminal of the agency as taught by Mahdavi et al. for the purpose of controlling the printing of an article from a 3D design file.
The motivation for doing so would have been because Mahdavi et al. teaches that by controlling the printing of an article from a 3D design file, the ability to have a commercially viable system that is accessible to a layman user for the manufacturing of products in accordance with user generated designs, can be accomplished (Mahdavi et al. (paragraph [0007] – [0009]).
While the combination of Matsuo et al. and Mahdavi et al. teaches requesting a key for decrypting encrypted 3D data to print a molded object, Matsuo et al. and Mahdavi et al. do not explicitly disclose “erasing the 3D printer data after molding is performed by the specified number of times of output; and erasing the 3D printer data after the molding is performed by the number of times of output specified by order information when the order information on the output of the molded object of the end user determined as the agency is specified”
Sawano et al. discloses “erasing the 3D printer data after molding is performed by the specified number of times of output” as [Sawano et al. (paragraph [0032] – [0033], paragraph [0056])];
“and erasing the 3D printer data after the molding is performed by the number of times of output specified by order information when the order information on the output of the molded object of the end user determined as the agency is specified” as [Sawano et al. (paragraph [0032] – [0033], paragraph [0056], paragraph [0141])];
Matsuo et al., Mahdavi et al. and Sawano et al. are analogous art because they are from
the same field endeavor of analyzing the process of printing of an object.
Before the effective filing date of the invention, it would have been obvious to a person
of ordinary skill in the art to modify the teachings of Matsuo et al. and Mahdavi et al. of requesting a key for decrypting encrypted 3D data to print a molded object by incorporating erasing the 3D printer data after molding is performed by the specified number of times of output; and erasing the 3D printer data after the molding is performed by the number of times of output specified by order information when the order information on the output of the molded object of the end user determined as the agency is specified as taught by Sawano et al. for the purpose of distributing data desired by a user and a recording medium in which a program is recorded.
The motivation for doing so would have been because Sawano et al. teaches that by distributing data desired by a user, and having a recording medium in which a program is recorded, the ability to reduce a recording capacity necessary for a terminal without requiring a user and have high performance for preventing unauthorized use of the distribution data can be accomplished (Sawano et al. (paragraph [0006] – [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Mokuya (U.S. PGPub 2006/0092462) is a printing management device that determines allocation details for printing a printing process in a system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147